Title: 22d.
From: Adams, John Quincy
To: 


       My father went to Versailles. Mr. Short went with him to be presented at Court. Variable Weather: much Snow in the morning, fair weather at noon, and Stormy again, in the Evening. The Duke of Dorset said to my father, while they were passing from one chamber to another “what nonsensical business all this noisy parade is!” My father said it was curious that a person like him, who had from his Childhood been brought up to it, should speak in that manner of it: “I have always hated it,” replied the Duke, “and I have avoided it whenever I possibly could.” Thus it is almost universally. People who pass all their lives in Pomp and Parade, are as much averse to it, as any body; and yet they do not abolish it; and nothing is more difficult than laying aside established customs, though every body agrees, that they are absurd.
      